DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The objections to the specifications have been withdrawn in light of the amendments filed. The objections to the claims have been withdrawn in light of the amendments filed. 

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Tanimoto (US2004/0093893) and Kamitani et al. (US2017/0089623) does not teach the device as recited, in particular “...wherein the second pipe connects the first pipe with the first gas control unit and the second gas control unit, wherein the first gas control unit comprises: a first high pressure flow path through which the refrigerant discharged from the compressor flows in a heating operation of the air conditioning indoor unit, a first low pressure flow path which is connected in parallel with the first high pressure flow path and through which the refrigerant discharged from the air conditioning indoor unit flows in a cooling operation of the air conditioning indoor unit; and a first connection flow path that connects the first low pressure flow path and the second pipe, wherein the second gas control unit comprises: a second high pressure flow path through which the refrigerant discharged from the compressor flows in a defrosting operation of the showcase indoor unit, a second low pressure flow path which is connected in parallel with the second high pressure flow path, and through which the refrigerant discharged from the showcase indoor unit flows in a refrigeration operation of the showcase indoor unit, and a second connection flow path that connects the second low pressure flow path and the second pipe, wherein the combination unit comprises a converging flow path which is extended from the first low pressure flow path and the second low pressure flow path respectively, and converged with each other to be connected to the outdoor unit gas pipe,” when added to the other features claimed in independent Claim 1.

As per independent Claim 16, the prior art, Tanimoto (US2004/0093893) and Kamitani et al. (US2017/0089623) does not teach the device as recited, in particular “...wherein the first gas control unit comprises: a high pressure flow path through which the refrigerant discharged from the compressor flows in a heating operation of the air conditioning indoor unit; and a first low pressure flow path which is connected in parallel with the high pressure flow path, and flows the refrigerant discharged from the air conditioning indoor unit in a cooling operation of the air conditioning indoor unit, wherein the second gas control unit comprises: a second low pressure flow path through which the refrigerant discharged from the showcase indoor unit flows in a refrigeration operation of the showcase indoor unit; and a connection flow path that connects the second low pressure flow path and the second pipe, wherein the combination unit comprises a converging flow path which is extended from the first low pressure flow path and the second low pressure flow path respectively, and converged with each other to be connected to the outdoor unit gas pipe, wherein the first gas control unit further comprises: a high pressure solenoid valve which is installed in the high pressure flow path and controls a flow of the refrigerant flowing through the high pressure flow path; a low pressure expansion valve which is installed in the first low pressure flow path and expands the refrigerant flowing through the first low pressure flow path; and a first low pressure check valve which is installed in the first low pressure flow path and blocks a flow from the converging flow path toward the first low pressure flow path, and wherein the second gas control unit comprises a second low pressure check valve which is installed in the second low pressure flow path and blocks a refrigerant flow from the converging flow path toward the second low pressure flow path,” when added to the other features claimed in independent Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763